McCLELLAN, C. J.
The 'Sole question presented by this record goes to the construction of section 3884 of the Code in respect to the time a suit must be instituted in relation to the succeeding term in order that it may be said within the meaning of that section to be brought “to the first court to which suit can be brought after the receipt” of the notice therein provided for. For the appellant it is contended that the suit should be brought in time for service to be had twenty days before the term, so that the cause would stand for trial at the first court. On the other hand, it is insisted for appellee that a suit is brought to the first court after such notice when the summons has been served on the defendant in time to be returned to that term of the court under section 3282 of the Code] and so the trial court held. We concur in this ruling. This statute does not require that the action shall be instituted in time for the defendant to be put to his plea at the first court, but only that the suit shall be brough to the first court; and it cannot be doubted that in common parlance, as well as technically, a suit is brought to that term of the court to which the summons is returnable. The summons being made returnable to the next term and having been served at least three days before the first day of such term and duly returned on or before such day the suit has been brought to that term, and is then in and before the court, *436though it may not then stand .for trial because service was not perfected for twenty days prior to such term.
The judgment of the circuit court must be affirmed.